Memorandum. The order of the Appellate Division should be affirmed for the reason that the concurrent two platoon system proposed by the fire commissioner contravenes section 487a-11.0 of the New York City Administrative Code which requires a department-wide "two platoon system”. While the reference tó a two platoon system might be ambiguous in another context, here it is not. After 50 years of consecutively operating department-wide platoons the phrase, "two platoon system”, as codified, must be accorded special meaning consonant with its historically long-standing character. Consequently, we have no alternative but to apply the law as written. The commissioner’s remedy lies not with the courts but with the Legislature.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.